DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/20, 12/18/20, 12/1/20, and 6/9/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 3-6, and 8-10 are objected to because of the following informalities:
Regarding claim 1, on line 11, it appears that the word “and” is not needed after the term “resource pool”.
Regarding claim 3, on line 2, it appears that the word “a” is needed before the word “non-exceptional”.
Regarding claim 5, on line 2, it appears that the “comma” after the word “and” is not needed.
Claims 3-5 are also objected to as being dependent on claim 1 and containing the same deficiency.
Regarding claim 6, on line 4, it appears that the word “pools” following the word “resource” should instead be “pool”.  Also, on line 12, it appears that the word “and” is not needed after the term “resource pool”.
Regarding claim 8, on line 2, it appears that the word “a” is needed before the word “non-exceptional”.
8-10 are also objected to as being dependent on claim 6 and containing the same deficiency. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, and 10 of U.S. Patent No. 10,716,163. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “an integrated circuitry comprising:  circuitry, which, in operation, controls receiving from a base station information of a first resource pool being indicated by a dedicated Radio Resource Control (RRC) signaling and information of a second resource pool being indicated by a System Information Block (SIB)” corresponds to “a communication apparatus comprising:  a receiver, which, in operation, receives information of two or more resource pools, a first resource pool of the two or more resource pools being indicated by a dedicated Radio Resource Control (RRC) signaling from an eNodeB and a second resource pool of the two or more resource pools being indicated by a System Information Block (SIB) transmitted from the eNodeB” in claim 1 of the above U.S. Patent.
“Transmitting a device to device (D2D) signal using the first resource pool or the second resource pool” corresponds to “a transmitter, which, in operation, transmits a device to device (D2D) signal using one of the two or more resource pools” in claim 1 of the above U.S. Patent.
Lastly, “wherein, the first resource pool is utilized among the first resource pool and, the second resource pool and a preconfigured resource pool in a case the first resource pool and the second resource pool are indicated in an RRC_CONNECTED state, and the second resource pool is utilized among the second resource pool and the preconfigured resource pool in case the second resource pool is indicated in an RRC IDLE state” corresponds to “wherein, the first resource pool is prioritized in an RRC_CONNECTED state and the second resource pool is prioritized in an RRC IDLE state” in claim 1 of the above U.S. Patent.
Other than a slight difference in wording (e.g. reciting “utilized among” rather than “prioritized in”, reciting “base station” rather than “eNodeB”), claim 1 is considered an obvious variant of claim 1 of the above U.S. Patent which is not patentably distinct.
Regarding claims 3-5, these claims similarly correspond to claims 1, 4, and 5 of the above U.S. Patent.
Regarding claim 6, this claim is directed to “integrated circuitry” performing steps constituting the reverse process of the steps (at the other end of the communication system) recited in claim 1 of the instant application as well as claim 1 of the above U.S. Patent, and is therefore considered not patentably distinct.
8-10, these claims similarly correspond to claims 6, 9, and 10 of the above U.S. Patent.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 7 of U.S. Patent No. 10,257,880.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “an integrated circuitry comprising:  circuitry, which, in operation, controls receiving from a base station information of a first resource pool being indicated by a dedicated Radio Resource Control (RRC) signaling and information of a second resource pool being indicated by a System Information Block (SIB)” corresponds to “a receiver, which, in operation, receives at least one of the dedicated RRC signaling, the SIB, and the preconfiguration information” as well as “wherein, the resource pool is indicated by one of dedicated Radio Resource Control (RRC) signaling from the eNode B, System Information Block (SIB) transmitted from the eNode B, and preconfiguration information” in claim 7 of the above U.S. Patent.
“Transmitting a device to device (D2D) signal using the first resource pool or the second resource pool” corresponds to “a transmitter, which, responsive … continues the D2D communication using the resource pool” in claim 7 of the above U.S. Patent.
Lastly, “wherein, the first resource pool is utilized among the first resource pool and, the second resource pool and a preconfigured resource pool in a case the first resource pool and the second resource pool are indicated in an RRC_CONNECTED state, and the second resource pool is utilized among the second resource pool and the corresponds to “a priority order of an indication of the resource pool is different in RRC_CONNECTED state than in RRC_IDLE state” in claim 7 of the above U.S. Patent.
Claim 1 of the instant application does not claim “control circuitry, which, in operation, detects temporal inability to perform device to device (D2D) communication in mode 1 and determines a resource pool for the D2D communication, wherein mode 1 is a transmission mode in which an eNode B schedules resources for the D2D communication”.  Therefore, claim 1 merely broadens the scope of claim 7 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 3-5, these claims similarly correspond to claims 2, 5, and 7 of the above U.S. Patent.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467